Order entered October 5, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00779-CV

  IN RE AN ILLEGALLY DETAINED MINOR CHILD, ET AL., Relators

   Original Proceeding from the 305th Judicial District Court & the 193rd
                          Judicial District Court
           Trial Court Cause Nos. JD-20-00900X & DC-21-10323
                           Dallas County, Texas
                                     ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE